     Case 2:20-cv-00101-TLN-JDP Document 32 Filed 04/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DONALD JOSHUA SMITH,                             No. 2:20-cv-00101-TLN-JDP
12                       Plaintiff,
13           v.                                        ORDER
14    DHARMYIR SINGH, et al.,
15                       Defendants.
16

17          Plaintiff Donald Joshua Smith (“Plaintiff”), a state prisoner proceeding pro se, has filed

18   this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 28, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 27.) Plaintiff has

23   filed two documents in which he indicates that he has no objections to the findings and

24   recommendations. (ECF Nos. 30–31.)

25          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

26   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

27   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

28   ///
                                                       1
     Case 2:20-cv-00101-TLN-JDP Document 32 Filed 04/21/21 Page 2 of 2


 1          The Court has reviewed the file and finds the findings and recommendations to be
 2   supported by the record and by the magistrate judge’s analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The Findings and Recommendations filed January 28, 2021 (ECF No. 27), are
 5   ADOPTED IN FULL;
 6          2. The action shall proceed on the Second Amended Complaint’s Eighth Amendment
 7   claims for deliberate indifference against Defendant Dharmyir Singh (“Defendant”) for failure to
 8   treat musculoskeletal injuries to his arm and back;
 9          3. All other claims and defendants are DISMISSED without prejudice; and
10          4. The matter be referred back to the magistrate judge so that service may be initiated for
11   Defendant.
12          IT IS SO ORDERED.
13   DATED: April 20, 2021
14

15

16
                                                     Troy L. Nunley
17                                                   United States District Judge

18

19

20

21

22

23

24

25

26

27

28
                                                       2
